 AMERICAN DOOR COMPANY, INC.AmericanDoorCompany,Inc.andUnitedBrotherhoodofCarpentersandJoinersofAmerica,AFL-CIO. Cases 7-CA-7165 and 7-CA7165(2)February 9, 1970DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSOn October 23, 1969, Trial Examiner Gordon J.Myatt issued his Decision in the above-entitledproceeding, finding that Respondent engaged in andwas engaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafterthe Respondent excepted to Trial Examiner's findingthat it violated Section 8(a)(5) and (1) by refusing tobargain and the General Counsel excepted to theTrial Examiner's failure to order reinstatement fordischargedemployeeJamesShaw.BoththeRespondent and the General Counsel filed briefs insupport of their exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The Board hadconsidered theTrialExaminer'sDecision,theexceptions and the briefs, and the entire record inthisproceeding, and hereby adopts the findings,conclusions,and recommendations of the TrialExaminer, except as modified below.'Inc Respondent contends that the General Counsel has failed toestablish that the Union represented a majority of Respondent's employeeson the date of its demand for recognition In particular,the Respondentcontends that the General Counsel failed to establish the authenticity of thesignatures on 5 of the 16 cards received into evidence at the hearing (thoseof Ronald Duncan,Leo Nestell,Wayne Jones,Ruby Dishman,and eitherSally or Judith Harrison)Both of the Harrisons identified their own cardsat the hearing and testified that they signed on the dates indicated on thecards.The remaining cards were identified by witnesses as having beeneither signed in the witnesses'presence and/or returned to the witness bythe employee who signed the card.Accordingly,we find that all 16 cardshave been properly authenticatedMcEwen Manufacturing Co.172 NLRBNo. 99.Respondent'smanager,Albay Paige,testified there were roughly 30employees in the plant at the time of the Union's demand for recognition.Inasmuch as Paigewas awareof the importance of the total number ofemployees in the plant in calculating whether the Union had a majority, weconclude that Paige approximated the figure at its highest lunitMoreover,Paige testified that the figure represented the total of all the employees inthe plant,excluding only the four office clericals. Thus the figure Paigegave undoubtedly includes supervisors and other employees excluded fromthe unitAccordingly,as the Union had obtained valid authorization cardsina unit with a maximum size of 30, we conclude that at the time itdemanded recognition and bargaining the Union had in its possession validauthorization cards from a majority of Respondent's employees.THE REMEDY37TheTrialExaminer found that RespondentunlawfullydischargedemployeeJamesShaw.However,herecommendedagainsttheusualreinstatement because, in his opinion, the altercationbetween Shaw and Wally Stooks, Jr., made such anorderimpracticalandunwise.Insteadherecommended that Respondent be ordered to makeShaw whole for any loss of earnings suffered byreason of the unlawful discharge until Shaw findssuitableequivalentemployment elsewhere.TheGeneral Counsel has filed exceptions to the TrialExaminer's failure to order reinstatement.We findmerit in this exception.In determining whether an unlawfully dischargedemployee is entitled to reinstatement we mustconsider whether his allegedly disqualifying conduct,in the context of the provocation for such conduct,was so gross and so flagrant as to render him unfitfor further service.OnMarch 11, at Respondent's instigation, anumber of Shaw's fellow employees held a meetinginorder to tell Shaw that he and discriminateeSmith would have to leave the Respondent's employor the other employees would refuse to work. Thefollowing morning, March 12, again at Respondent'sinstigation, five employees, by physically blockingtheir entry into the plant, sought to force Shaw andSmith to leave Respondent's employ. Smith andShaw did not attempt to force their way into theplant and made no further attempt to enter untilthey had obtained a temporary restraining orderforbidding the five employees from blocking theirentry into the plant. At approximately 10 a.m., onMarch 14, Shaw and Smith again attempted to gotowork. They entered the plant and punched thetimeclockwithoutincident.However,almostimmediately after Shaw's arrival at his work station,Wally Stooks, Jr., grabbed Shaw by the arm, toldhim to get out, and shoved him. Shaw then struckStooks and they began to fight. During the courseof the altercation Stooks received a cut on his face.Shaw was then ushered out of the plant.There can be no question but that Respondent'suse of Shaw's fellow employees in an effort to forceShaw to leave its employ placed Shaw under intensepressure.As Shaw returned to work on March 14for the first time since having been physicallyprevented from entering the plant, he must have feltthe full extent of that pressure.While we do notcondone Shaw's reaction, it is not surprising that,when Stooks grabbed him by the arms and shovedhim, Shaw struck back. Where, as here, Respondentthrough intense pressure designed to get rid of anemployee because of his union activities provokes anemployee into this type of response we believe itwould be unjust to reward Respondent by failing toreinstate the employee. In these circumstances wefind that Shaw's conduct was not so gross and soflagrant as to render him unfit for further service.181NLRB No. 11 38DECISIONSOF NATIONALLABOR RELATIONS BOARDAccordingly,we shall order Respondent to reinstateShaw. _Respondent shall offer both Douglas Smith andJames Shaw full and immediate reinstatement totheir former or substantially equivalent positionswithout prejudice to their seniority or other rightsand privileges,and make them whole for any of theearningssufferedby reason of their unlawfuldischarge.Inmaking Smith and Shaw whole, theRespondent shall pay them a sum of money equal tothat which they would have earned as wages fromthe date of the unlawful discharge to the date of theoffer of reinstatement,less any net earnings duringsaidperiod.Backpay shall be computed on aquarterlybasis in a manner consistent with theBoardpolicydescribedinF.W.WoolworthCompany,90 NLRB 289, with interest thereon at 6percent per annum computed in the manner setforth inIsisPlumbing&Heating Co.,138NLRB716.ORDERServiceAct, as,amended, after discharge from theArmed Forces."4.Renumberparagraphs2(f)and(g)asparagraphs 2(e) and (f).5.Delete from the "Notice to All Employees,"the paragraph which begins with the words "WEWILL offer Douglas Smith . . ." and the paragraphwhich begins with the words "WE WILL makewhole James Shaw ..." and substitute the followingparagraph:WE WILL offer Douglas Smith and James Shawimmediate and full reinstatement and will makethem whole for any loss of earnings they mayhave suffered by reason of the discriminationagainst them.6.Delete the "Note" at the bottom of the noticeand substitute the following:Note:We will notify the above-named employeesifpresently serving in the Armed Forces of theUnited States of their right to full reinstatementupon application in accordance with the SelectiveService Act, as amended, after discharge from theArmed Forces.Pursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner andhereby orders that the Respondent, American DoorCompany, Inc., Bellevue,Michigan, its officers,agents,successors,and assigns, shall take the actionsetforth in the Trial Examiner's RecommendedOrder, as modified herein:1.Delete paragraph 2(b) of the Trial Examiner'sRecommended Order and substitute the followingparagraph 2(b):"Offer employeesDouglas Smith and JamesShaw immediate and full reinstatement to theirformer or substantially equivalent positions withoutprejudice to their seniority or other rights andprivileges previously enjoyed, and make them wholeinthemanner described in the remedy sectionherein, for any loss of earnings they may havesufferedby reason of the discrimination againstthem."2.Deleteparagraph2(c)and renumber theoriginal paragraph 2(d) as paragraph 2(c) and deletethe word "Recommended."3.Deleteparagraph 2(e) and substitute thefollowing paragraph 2(d):"Notify employees Douglas Smith and JamesShaw if presently serving in the Armed Forces oftheUnited States of their right to full reinstatementupon application in accordance with the SelectiveServiceAct and Universal Military Training and'We are not unmindful that Shaw has been convicted on an assaultcharge filed by Stooks as a result of this altercation(At the time of thehearing Shaw was appealing this conviction)We are not by this actionsuggesting that Shaw is not guilty of a violation of the law That is for theMichigan Courts to decideWe are merely finding on the basis of therecord before us that Shaw'sconduct was the result of Respondent'sprovocation and not so flagrant as to render Shaw unfit for further serviceTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGORDON J.MYATT,TrialExaminer:Upon a chargefiledFebruary 10, 1969,'inCase 7-CA-7165by UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO(hereinafter referred to as the Union),againstAmerican Door Company,Inc.'(hereinafter referred to asRespondent),a complaint and notice of hearing was issuedonMarch 5, by the Regional Director of Region 7. OnMarch 18, a subsequent charge was filed by the Unionagainst the Respondent in Case 7-CA-7165(2).These caseswere consolidated by an order of the Regional Director onApril 14,and a consolidated amended complaint andnotice of hearing was issued.The consolidated complaintalleged,among other things, that the Respondent violatedSection 8(a)(1) of the Act by: (1) interrogating employeesconcerning their union membership and activities andthreatening employees with plant closure and removal toavoidunionorganization;(2)engaging in unlawfulsurveillance of a group of employees gathered for thepurpose of giving statements to an agent of the NationalLaborRelationsBoard concerning the charges filedherein;and (3) assisting and encouraging employees toprepare and circulate an antiunion petition.The complaintalso alleged that the Respondent violated Section 8(a)(3)of the Actby: (1) reducing the working hours of employeeJames Shaw because of his activities on behalf of theUnion; (2) acquiescing in and ratifying the conduct ofantiunion employees who prevented prounion employeesDouglas Smith and James Shaw from entering theRespondent'splant;and (3)evictingand terminatingemployees Smith and Shaw because of their activities on'Unless otherwise indicated,all dates herein refer to 1969'On August 27, 1969, counsel for the Respondent filed a notice ofsubstitution of counsel advising that Richard FHooker was no longerinvolved in this case and that the Respondent was now being representedby Richard J Shaull, Esq,of Charlotte,Michigan This substitution hasbeen duly noted and made a part of this record,181NLRB No. 11 AMERICAN DOOR COMPANY, INC.behalf of the Union. Finally, the consolidated complaintalleged that the Respondent violated Section 8(a)(5) of theAct by refusing to bargain with the Union as thedesignatedcollective-bargainingrepresentativeof theemployees in an appropriate unit.This case was tried before me in Marshall, Michigan,onMay 20 and 21, 1969. All counsel and representativeswere afforded full opportunity to be heard and tointroduce relevant evidence.At the conclusion of thehearing the General Counsel supported his contentions byway of oral argument and the Respondent submitted abrief.Both the oral argument and the brief have been fullyconsidered by me together with the entire record in thiscase in arriving at my decision herein.Upon the entire record in this proceeding, including myevaluation of the testimony of the witnesses based on myobservation of their demeanor and upon the relevantevidence, I make the following.FINDINGS OF FACT1.JURISDICTIONAL FINDINGSRespondent is a corporation organized and existing byvirtue of the laws of the State of Michigan. Respondentmaintainsits principal office and place of business in thevillage ofBellevue,Michigan(the only facility involved inthis proceeding), and operates another facilityinStanton,Michigan. The Respondent is, and has been at all timesmaterial herein,engaged inthemanufacture,sales, anddistribution of wooden doors and related products. Duringthe year ending December 31, 1968, the Respondent in thecourse of its business operations purchased wood andother related materials valued in excess of $50,000 andcaused said materials to be transported and delivered toitsplant inBellevue,Michigan, directly from pointslocated outside the State of MichiganDuring asimilarperiod the Respondent manufactured, sold, and shippedproducts valued in excess of $100,000 from its plant inBellevue,Michigan, directly to points located outside theState of Michigan.On the basis of the foregoing, I find that theRespondent is, and has been at all times material herein,an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDUnitedBrotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, is, and has been at all times materialherein, a labor organization within the meaning of Section2(5) of the Act.Ili.THEALLEGED UNFAIR LABOR PRACTICESA. Background FactsRespondentisafamilyownedandoperatedcorporation.Wallace Stooks, Sr. (president),DouglasStooks (secretary-treasurer), and their respective wives arethe shareholders.' Both the male Stooks are active in theday-to-daymanagement of the corporation and theyemploy AlbayPaige asplantmanager. In addition toPaige, the Respondent employs two officegirlsandapproximately 30 production workers. Another member ofthe family,Wallace Stooks, Jr., is on the Respondent'spayroll as a salaried employee and his work is confinedexclusively to the production end of thebusiness.439B. Events Prior to the Union'sDemand forRecognitionThe idea oforganizing the Respondent'semployeesoriginated with employee Shaw,who began questioningthe presidentof the Local AFL-CIO Councilin Januaryabout getting a union in the plant.As a result of theseinquiries,Ralph Krimmel,an International representativeof the Union,met with Shaw on January 28. Krimmelgave Shaw authorization cards and informed him thatwhen a majority of the employees executed them, theUnion wouldrequest recognitionby theRespondent.'Shaw signed a card at the time he met with Krimmel, andhe enlisted the aid of employee Smith in securingsignatures from other employees. Shaw gave Smith a cardto sign and repeated in essence what he had been told byKrimmel.Shaw and Smith later met with three employees at thehome of employee Robert Dolph.In addition to Dolph,these employeeswere Shafferand Duncan.Smith gavethem cards and told them that if they wanted a union,they shouldread and sign the cards.All three employeessubsequently signed and returned the cards to Smith.'Employee GaryKlein was given a card by Shaw duringa change in shifts at the plant.Both Shaw and Kleintestified that Shaw stated that the employees were tryingto organize a union and asked if Klein would sign a card.Klein took the card home and returned it to Shaw thefollowing day.'Thereisno indication in the record that the female shareholders holdany officein the corporation.'Wallace Stooks,Jr 's status and relationship to the Respondent will bediscussedin detail, infra'Shaw testified that there was no mention of a Board election during thismeeting, and Krimmeltestifiedthat he did not mention the possibility ofan election to any of the employees until after the Union hadfiled itsrepresentation petition.Shaw's affidavit indicates,however,that Krunmelinformed him that ifamajorityof the employees signed authorizationcards, the Union would request recognition and if the Respondent refusedthis request,therewould probably be an election conducted by theNational Labor Relations Board.Thisconflict is material in that it bearson the credibility of the witnesses generally, and secondly, because it shedslight on what was said by Shaw to other employees as he solicited theirsignaturesItseemshighlyimprobable thatKrimmel,an experienced unionorganizer,would have failed to inform Shaw of the possibility of anelectionwhen he was explaining the procedure for organizing theemployeesMoreover, in the light of testimony of other witnesses, it isclear that there was some mention of an election From the testimony andthe evidence in the record,Ifind and conclude that Krimmel advised Shawthat the Union would first request recognition once a majority of theemployees had signed authorization cards and if this request was refused,they would go through a Board electionWith regard to the credibility of Krimmel and Shaw generally, I do not,find theirreluctance to acknowledge that the Union also considered using aBoard election as a means of becoming the bargaining representativesufficient to warrant discrediting their testimony on other matters As inmost adversary proceedings,itisnecessary to sift through the testimonyand discard that which is given solely for the purpose of bolstering anaspect of the case The extent to which it has occurred here is not, in myjudgment,sufficient to destroy their credibility generally; especially whenconsidered in connection with other credible testimony and evidence givenin this case'Duncan testified that there was no mention of an election during thisconversation, but that he knew that an election was the only way to get aunionShaffer testified that he took the card and was told that the cardhad tobe filled outand the employees would have a meeting somewhereunknown to management He also said that he was told that the employeeswould vote to seeif theywould have a union Shaffer took the card home,read it before signing 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployee Leo Nestell was given a card by Shaw at hishome. Shaw testified that he informed this employee thatif a majority of the employees signed cards they could geta union.Nestell signed the card at that time.Shaw and Smith met with employees Wayne Jones andPeter Lathamer at a truck stop in town after work. Shawand Smith testified that they told the two employees thatif a majority signed, the employees could have a union torepresent them. Smith also testified that he stated that itwas time for them to stand up and be counted, and thateach of the employees took the cards and looked themover and signed them. Lathamer testified that he was toldthat the cards were to bring in a union representative totalk to the employees about a union, and that there wouldbe a final vote by the employees in order to get a union.He admitted reading the card before signing itEmployee Kay Serven was given a card by Shaw in theplant.Serven stated that Shaw told her he and Smithwanted to see if the majority of the employees wanted aunion in the shop. She read the card before signing andreturning it to ShawEmployees Janet Clark, Sally Harrison, and JudithHarrison were given cards by Smith outside of the plantafter work. Smith told the employees that the cards werefor the purpose of gettinga union inthe shop and that ifthey were in favor of this they should read and sign thecards. Each of the employees took the cards home andreturned them to Smith the next day.'Employee Delores Goble testified that she received anauthorization card from Shaw in the plant. According toGoble, Shaw asked if she was interested in having a unionintheshop and gave her the card to read. Shesubsequently signed and returned the card to Shaw.Smith testified that he gave a card to employee RubyDishman at the plant. He stated that he told Dishmanthat they were forming a union in the shop and that hewanted her to become a member. Dishman took the cardand later returned it to Smith.Employee Charlotte Swartz testified that she receivedan authorization card from Shaw in the plant. Accordingto Swartz, Shaw stated that it was "just to get the Union- to talk about the Union and get it started, to see ifthey wanted it or not." Swartz did not fill out the cardduring this conversation. Shaw later inquired about thecard before she left work, and she filled it out and gave itto him. Swartz testified that Shaw told her again that thecard was "just to get the Union started, and to see if thepeople wanted it, and they would have a vote on it."After securing signatures on 16 cards, Shaw and Smithgave the cards to Krimmel who verified that a majority ofthe employees signed up. Krimmel told them that theUnion would ask the Respondent for recognition andwould give the Respondent a letter identifying Shaw andSmith as the employees engaged in organizing the plant.On February 3, Krimmel accompanied by anotherunion representative, went to the Respondent's plant toseeDouglas StooksKrimmel informed Stooks that amajority of the employees had signed authorizations cardsdesignatingtheUnionastheircollective-bargainingrepresentativeand that as such - he was requestingrecognition.He suggested that they begin to bargainconcerning a contract. Stooks told Krimmel that theRespondentwas asmall company and could not "use" theUnion. He also stated that as long as his father was in thebusiness, there would not bea union inthe shop. Stooks'Smith's testimony in this regardiscorroborated by the testimony ofeachof the three employees involvedfurther stated that the Respondent had moved from theDetroit area to get away from the Union. During thecourseofthisconversation,Krimmelheldtheauthorization cards in his hand and thumbed throughthem, but Stooks refused to inspect the cards.' Beforeleaving the Respondent's office, Krimmel handed Stooks aletter identifyingShaw and Smith as the employeesengaged in organizing the shop on behalf of the Union.The letter requested that the Respondent and itssupervisors not interfere with the organizational activity ofthe employees.C. EventsSubsequent to the Demandfor RecognitionShaw testified that on the day the Union requestedrecognition, Paige came to his work station and told himthe job on which he was workingwas runninginto toomuch overtime. According to Shaw, Paige instructed himto comeinat7:30 a.m. instead of his usual time whichwas 6.30 a m. The evidence indicates that the first shiftbegan at 7 a m. and Shaw usually came in an half hourearly to mix glue. No timecards were introduced to showthat Shaw's hours were changed, nor did Shaw testify thathe punched in at 7 30 a.m after the conversation withPaige.'The union representatives met with the Respondent'semployees at the local conservation club the evening ofFebruary 3. Krimmel informed the employees that theRespondenthadrefusedrecognitionandthatarepresentation petition had been filed with the Board foran election.Wallace Stooks, Jr., was present at thismeeting and he told the employees that he had once beena member of the Union and that it was no good. He alsotold the employees that they would not benefit by havinga union inthe plant.The following day, employee Sally Harrison was calledinto the office by Douglas Stooks. Plant Manager Paige,Wallace Stooks, Jr., and Wallace Stooks, Sr., were alsopresent. Douglas Stooks asked Harrison to read the letterwhich the Union had given him the day before. He toldthe employee that the Respondent could not have a unionbecause the shop was too small and it would not workout.He also stated that the Respondent has spent $2,000because of the Union, and that the employees were goingto be faced with high initiation fees for union membershipHe told Harrison that the Respondent would close downandmove outHe also stated that if the Unionrepresented the employees, they would have to start fromscratchand that wages and benefits could be cut. Hefurther stated that the Union's startingscalewas lowerthan the wages the employees were presently receivingWallace Stooks, Sr., said that the Respondent wouldmove to Wisconsin because it could get cheaper laborthere.Wallace Stooks, Jr., told the employee that theUnion would be unable to do anything for the employeesexcept "strike all the time." Douglas Stooks also askedHarrison to speak to the other employees and relay hisstatements to them.' °'Stooks testified that he observed approximately six cards in Krunmel'shand.The evidence shows, however, that Krimmel had 16 authorizationcards in his possession at that time Stooks admits refusing to inspect thecards'Paige testified that there was no change in Shaw's starting time, andDouglas Stooks stated that Shaw was required to come in early in order tomix glue This was ajob performed by Smith,but after a mishap it wasassigned to Shaw"The above is a synthesis of the testimony of Harrison and DouglasStooks Stooks made no mention of the statements attributed to his father AMERICAN DOOR COMPANY, INC.InadditiontoHarrison,Stooks called employeeDuncan into the office and asked him to explain to otheremployees that the Respondent's plant was too small tohave a union. He also told Duncan that the Respondenthad to pay $2,000 to hire an attorney because of theUnion's request for recognitionHe told Duncan that theRespondent could not compete with the prices of largercompanies if the Union became the employees' bargainingrepresentative and that the Respondent would be forced tomove out. He wanted to know what Duncan knew aboutthe organizing campaign, and he asked Duncan to tell himsome employees' gripes. After Duncan enumerated a few,Stooks suggested that the employees bring their problemsdirectly to him, and stated that the Union was not theonly way to solve their problems. He asked Duncan tospeak to other employees in the shop since he was a leademployee whose opinion was respectedApproximately a week later Shaw was called into theoffice by Douglas Stooks and was informed that there wasadiscrepancy in the reporting of his wages to theMichigan Employment Security Commission. Shaw hadbeen a part-time employee during the latter part of 1967and the first part of 1968 Stooks informed Shaw that theRespondent's records showed that he had worked full-timeattheplantforaperiodwithoutnotifyingtheEmployment Security Commission. Shaw testified thatStooks told him that if the Union got in and went throughthe records, he (Shaw) would be in trouble. Shaw furthertestified that Stooks told him that he was a key man andcould talk to the other employees against the Union.According to Shaw, Stooks stated that if the Union gotin, the employees would lose benefits and be reduced toworking 40 hours a week " Stooks admitted talking toShaw concerning the alleged discrepancy in the reportingto the Employment Security Commission. He claims,however, that when he queried Shaw about the matter,Shaw was afraid that he would go to jail. Stooks deniedthreatening Shaw with any problems with the UnionHaving observed these witnesses carefully, and bearinginmind Stooks' hostile attitude toward the unionization ofthe employees and his antiunion comments to otheremployees, I credit the testimony of Shaw concerning thisconversation.On February 10, the Union filed an unfair laborpractice charge against the Respondent. As a result of thecharge, a Board agent met with some of the Respondent'semployees on February 17, at the home of Smith in orderto take statements. Shaw testified that he observed Mrs.Douglas Stooks parked outside of Smith's home lookinginthe direction of the employees' cars parked in thedriveway.^He stated that he saw her write something on apieceofpaper,and that she left and subsequentlyreturnedEmployee Judith Harrison also testified that shenoticedMrs. Stooks was parked for a brief period in frontof Smith's house that evening.Mrs. Smith was called as a witness by the GeneralCounsel, and testified that on February 20, she received atelephonecallwhileatwork': fromMrs.StooksAccording toMrs. Smith, Mrs. Stooks stated that sheknew there was a meeting of the employees at the Smithhome, and she was sorry that the Smiths had come toand brother by Harrison On the basis of my observation of these twowitnesses and because there is little variance between the testimony,exceptforwhat I deem to be deliberate omissions by Stooks,Ifind that theconversation took place as described by Harrison"According to the evidence,the employees were averaging between 50and 55 hours per week41townMrs. Stooks did not appear as a witness. Her husbandtestified, however, that they owned the house across thestreet from the Smith residence and that they lived onother property which was in full view of Smith's home.According to Douglas Stooks, he and his wife wereattempting to sell the house directly across from Smith,and they frequently visited the property in order to makerepairs and to check on its condition.On February 28, employee Sally Harrison askedDouglas Stooks if a petition would stop the Union.Harrison testified that Stooks told her not to talk to himabout a petition as he was not supposed to know about it.She then asked Stooks about the cost of an attorney tohandle the matter and, according to her, was told thatbetween the two of them it would not cost anything.On March 10, Harrison went to the office and one ofthe office girls typed a petition stating that the employeesdid not wish to be represented by the Union nor did theywant a union shop Harrison testified that she wasuncertain as to the language to be used in the petition andthe office girl worded the document for her. Harrisoncirculated the petition throughout the shop and gotsignatures from 18 employees. She then took the petitionto the Respondent's office where she was given theaddresses of the Board's Regional Office, the Union, andthe attorney for the Respondent by Paige Paige also gaveher envelopes to use for mailing the copies of the petition.Harrison stated that she asked Paige if he wanted a copy,and he replied that he did not because he was notsupposed to know about the petition, but that theRespondent "had ways of getting it."BothPaigeandDouglasStooksdisclaimedanyknowledgeof the antiunion petition circulated byHarrison. Paige testified that on March 7 or 8, Harrisoncame into his office and asked for the addresses. Althoughhe instructed the office girl to supply the information, hestated that Harrison never indicated the basis for herrequest.According to Paige, Harrison returned a day orso later with a document in her hand and asked if hewanted a copy. Paige testified that he did not know thecontents of the document, but he was aware that theemployees "were having these union things going on." Herefused to accept a copy and stated he could get thedocument another wayStooks testified that sometime in February, Harrisoncalled him over as he was walking by her work stationand asked if she could "put out a petition which wouldhelpstraightenout things" Stooks stated that heinformed Harrison that he wanted nothing to do with thematter and suggested that she see an attorney. He furtherstated that he was unaware of the antiunion petition untilinformed by an office girl that she had typed up thedocument.He also rejected the implication that theRespondent would pay any legal expense the employeesincurred regarding the petition.He stated that he toldHarrison that if she got enough employees to sign, theycould chip in and share the expense. According to Stooks,Harrison told him she got the information concerning theantiunion petition from a local justice of the peace.Typical of most instances where the testimony ofwitnesses is widely divergent, demeanor alone is hardly anadequate tool with which to resolve credibility. BecauseHarrison was a leader of the antiunion movement and wasnow testifying in support of the Union's case, I caused theseveral affidavits given previously by her to be introduced"Mrs Smith worked in the office of a local physician 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDinto evidence to assistme inassessing the reliability of hertestimony.The first affidavit,givenFebruary17(apparentlybeforeHarrison'sdisaffectionwiththeUnion), contained statements which supported the Union'sinitialchargeagainsttheRespondentThe secondaffidavit,datedMarch 27 (after Harrison'santiunionactivities),containedstatementswhichrelievedtheRespondent of any knowledge of the antiunion petition. Inthe third affidavit, givenMay 13, Harrison stated thatboth Paige and Stooks were aware of and involved in theantiunion campaign and had full knowledge that theantiunion petition was being circulatedWhile conflicting statementsmade under oath castseriousdoubts on the veracity of the maker, I find,nevertheless, thatHarrison's testimony at this trial isworthy of belief.When questioned about the exculpatorystatements contained in the affidavit ofMarch 27,Harrison stated that the affidavit was taken in theRespondent's office, and Douglas Stooks asked her not totell anyone that they had been talking about the antiunionactivityas it would get him into trouble. Stooks alsoinstructed Harrison to get a copy of her affidavit. I acceptHarrison's explanation that the final affidavit was a fulldisclosure of the events as they occurred.My conclusions in this regard are not based solely uponHarrison's testimony but also upon what I consider to bea highly implausible version of the facts as recounted byPaige and Stooks. For example, Paige denied having anyknowledge of theantiunionpetition, but admitted tellingHarrison that he could get a copy of the documentanotherway (presumably from the Respondent'sattorney). It is indeed strange that he would need orwould even consider getting a copy of the document whenheassertedthathehadno idea of its contents.Furthermore, he admitted providing Harrison with theaddressesoftheBoardand the Union and theRespondent's attorney while disclaiming any knowledge ofthe basis for her request. Similarly, Stooks claimed tohavenoknowledge of the antiunion petition untilinformed by his office girl, but stated that he suggested toHarrison that any legal expenses involved would be sharedby the employees who signed the petition. Thus I find thetestimony of Paige and Stooks to be less than candid andgiven with the obvious intent of obscuring the fact that theRespondent's officials were aware that Harrison was goingto circulate an antiunion petition, and further, that theRespondent actively supported her in this endeavor."On March 11 at approximately 3:30 p.mWallaceStooks, Jr., told the employees that there was going to beameeting in the plant The meeting was called byHarrison and was held at one end of the production areaAlthoughWallace Stooks, Jr., advised the employees ofthemeeting, he did not attend it. He and his fatherremained in the production area however, approximately60 feet from where the employees were gathered Shawattended the meeting but Smith refused to go. Harrisonwas the leading employee participant and she told theemployees that if they wanted to stop the trouble with theUnion, they would have to get rid of Shaw and SmithEmployee Duncan did not agree with her and made hisviews known at the meeting. Harrison then told Shaw thathe and Smith would have to leave the plant or the otheremployees would refuse to work. Both Shaw and Smith"There is no doubt that the idea of the antiunion petition originated withHarrison Indeed,she candidly admitted this during her testimony Theprimary issue, however, is the Respondent'sconduct after being madeaware of Harrison's intentionsrejected this ultimatum and continued to work at theshop.ThateveningDouglasStooksplacedacalltoHarrison's home. Employee Janet Clark, who lived withHarrison,answered the phone. Before speaking withHarrison, Stooks asked Clark if she were going to be outinfrontof the plant the following morning. Clarkindicated that she would not Stooks told her that hewould be there between 5:30 and 6 a.m and that thepurpose was to keep Shaw and Smith from coming intothe shop. Clark testified that Stooks told her he could getShaw and Smith on anything he wanted to as he was adeputy sheriff. According to Clark, Stooks attempted topersuade her to file a complaint accusing Smith ofattempted rape, but she refused to do so After talkingwith Clark, Stooks spoke with Harrison and stated thathis attorney said that the only thing the employees coulddo would be to keep Shaw and Smith out of the plant,and that he (Stooks) was not to be present when thisoccurred."The following morning at approximately 6:30 a.m ,Harrison and four other employees were out in front ofthe plant at the time Smith and Shaw came to work.'sShaw had driven up to the plant previously and heobserved the employees standing out frontHe did notattempt to enter, but went to Smith's home and returnedwith him. As they attempted to go into the plant theirway was barred by the five employees The two thenreturned to Smith's home and called the local police andthe sheriff's department.They also called the unionrepresentative and informed him of the incident. Aftermaking the telephone calls, Shaw and Smith returned tothe plant and waited in their automobile Douglas Stookswas called by the police and drove up to the plant shortlythereafter.AfteraconversationwiththeUnionrepresentative, who was present by that time, Smith andShaw returned to Smith's home. Smith then placed a callto Douglas Stooks and asked if they were fired Stooksstated that they were not Smith then asked if Stookswould provide protection for the two employees in orderthat they could return to work. According to Smith,Stooks stated that he would have to consult his attorney.After the incident of March 12 Smith and Shawengaged the services of an attorney who filed a petitionforatemporary restraining order against the fiveemployees.16 On March 14, Smith and Shaw were advisedby their attorney that it would be possible for them toreturn to work and they did so at approximately 10 a.m.Their timecards were in the rack and they punched in andwent to their regular work stations. As Smith approachedhis station, an employee who was working there turnedand went to another job." Shortly after Shaw went to hismachine,Wallace Stooks, Jr., came up and asked whatwas he doing there Stooks grabbed Shaw by the arm andtold him to get out and shoved him Shaw struck Stooksand they began to fight In the course of the fight Stooks'facewas cut. The struggle was broken up by Wallace"The aboveisbased on the creditedtestimony of Clarkand HarrisonStooksdenied making the telephonecall toHarrison's home and claimedthat hedid not knowher telephonenumberIfind it unlikelyin a town ofapproximately 1,300 persons,thatStooks did not know the telephonenumbers of his employees, especiallysince he was alocal police official"Therewere three femaleemployees (Harrison,Swartz, and Miller) andtwo male employees (Paton and Pennock)"The temporaryrestraining order wasissued bya localjudge,but wasnot served on theemployees involved bythe sheriff'sdepartment untilMarch 17"Stooks testified that Smith threatened thisemployee as he approached AMERICAN DOOR COMPANY, INC.43Stooks, Sr., and several other employees. The elder andyounger Stooks then escorted Shaw out of the shop. Asthey passed Smith's work station,Wallace Stooks, Jr ,told him to "get the hell out of here." The following daytheRespondent sent identical letters to Shaw and Smithterminating their employment. The letters stated that theterminationswere"duetothedisturbanceandunprovoked act" caused by the employee at the plant.' BShortlyafterSmith and Shaw were terminated,Wallace Stooks, Jr., announced to the employees in theplant that he was becoming the production supervisor. Hetold the employees that if they cooperated with him andbrought the production back up to the level that it wasprior to the organizing campaign, he would attempt topersuade the front office to grant them wage increases. Hestated that if this was not accomplished at the end of 30days, he would let someone else take overConcluding FindingsA. Interrogation and Coercive StatementsItisevident from the evidence and the creditedtestimony that the Respondent was completely hostile tothe thought of having a union represent its employees.When the union representatives requested recognition onFebruary 3, the Respondent's chief operating officer,DcuglasStooks,quicklyinformedthem that theRespondent had moved away from the Detroit area inorder to get away from the Union, and that there wouldnever be a union in the plant as long as his father wasaliveNor did the Respondent hesitate to make thishostility known to the employees Harrison was called intothe office by Douglas Stooks, with Wallace Stooks, Jr.,and Sr., present and questioned about the Union and toldthat the Respondent's plant was too small for a union.Wallace Stooks, Sr., also threatened to close the plantand move to another state where the labor market wascheaper.Wallace Stooks, Jr., told her that the Unionwould not help the employees and it would strike all thetime. Employee Duncan was also called into the office andsimilar statements were made to him by Stooks.In these circumstances, it is clear that the Respondent'sofficers were going beyond the pale of "mere predictions,"and were voicing threats of dire consequences in the eventthattheUnionbecamethecollective-bargainingrepresentativeof the employees. These threats wererepeated to Shaw when Stooks informed him that if theUnion became the bargaining representative, Shaw wouldbe in trouble over his reporting records to the MichiganEmploymentSecurityCommission.Alsothattheemployees would lose their benefits and go back to a40-hour workweek. The Respondent's claim that thesestatements constitutedmere rpredictions of consequencesover which it had no control is completely without merit.Obviously the Respondent had control over whether itwould remain in Michigan or move to Wisconsin in orderto get cheaper labor. Likewise, a decision to reduce theemployees' hours would rest solely with the Respondent.Thus it is clear that the Respondent was threateningemployees with plant closure and a loss of pay in order tohis work station and the employee then left the machine to work elsewhereThe employee was not called as a witness,and Smith denied making anystatement to him.As I have found Stooks' testimony to be generallyunreliable in other matters, I do not credit him in this instance"Shrw was subsequently charged with assault by Wallace Stooks, Jr,and tried in the criminal court He was convicted and at the time of thisproceeding he was appealing the verdict.thwart the organizing campaign, and by this conductinterfered with and restrained employees in the exercise oftheir rights under Section 7 of the Act.BettsBaking Cov.N L.R B,380 F.2d 199 (C.A 10);Marie Phillips,Inc.,178NLRB No. 53;WestTexasEquipmentCompany,143 NLRB 39, 41. Accordingly I find that bythesestatements to employees, the Respondent hasviolated Section 8(a)(1) of the Act.With regard to the statements and conduct of WallaceStooks, Jr., the Respondent contends that he was neithera supervisor nor an agent, and his comments to theemployees posed no liability on the Respondent TheRespondent argues that the General Counsel is seeking tomake it responsible for the conduct of Wallace Stooks,Jr., solely on the basis of the familial relationship, andthat such relationship is not sufficient to establish agency.The Respondentclaimsthat Stooks, Jr. was "no morethan an employee speaking his mind with regard to theunion organizational campaign. . ." These contentionswould constrict the evidence too narrowly, and ignoresmany of the relevant factors which must be considered indetermining the true relationship between Wallace Stooks,Jr., and the Respondent.The evidence discloses thatWallaceStooks,Jr.,receiveda salary of $285 per week while the shopemployees were paid between $2 and $2.75 per hour. Inaddition, the shop employees were required to punch atimeclock and he was not. There is also testimony thatother employees turned to him for assistance with theirwork. It is well settled that an employer might be heldresponsible for the acts of "so called agents" althoughtheseactsarenotattributable to him on a strictapplicationoftherulesofrespondeatsuperiorInternationalAssociation of Machinists v. N.L R.B,311U.S. 72, 80. Thus, the crucial question here is whether, inall of the circumstances, the employees could reasonablybelieve thatWallace Stooks, Jr., was reflecting companypolicy,and speaking and acting for managementN L.R B. v. Des Moines Food, Inc,296 F.2d. 285, 287(C.A.8);Hill-Behan Lumber Co,162 NLRB 745, 749. Itisevident that he occupied a status different than that ofan ordinary production employee. Although the familyrelationship is but one of the factors to be considered, thisrelationship,when viewed in the context of the otherdifferences noted between Stooks and the employees, issufficient to identify him with management.While itcannot be said that he set management policy regardingthe employees, it is clear that he mirrored the antiunionattitude of the Respondent's officers. This hostility towardthe Union was reflected in his statements to employees -made both in and out of the presence of managementofficials.He also summoned employees to the meetingheld by Harrison in the plant on March 11, and while hedid not attend, he and his father made their presence feltby "hovering in the wings" during the meeting. Inaddition, he sought to physically remove Shaw from theplant and ordered Smith off of the premises on March 14.Considering all of the above factors, I find that theemployees had every reason to believe thatWallaceStooks, Jr., was speaking and acting for management inopposition to the Union. His statements were nothingmore than an extension of the coercive and unlawfulremarksmade by the Respondent's officers, and theyinterfered with the rights of the employees guaranteed bySection 7 of the Act. For these reasons, I find that theRespondent further violated Section 8(a)(1) of the Act bythe statements made to employees by Wallace Stooks, Jr.,N.L.R B. v. Des Moines Food, Inc., supra: Hill-Behan 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDLumber Co,supra:ContinentalMotors, Inc,145 NLRB1075;HardwareEngineeringCompany, Inc,117NLRB896, 905.B. SurveillanceThe complaint alleged that the Respondent engaged inan unlawful act of surveillance of a meeting of theemployees at Smith'shome when they were givingstatements to a Board agent investigating the initial unfairlabor practice charge filed by the Union. Mrs. DouglasStooks was observed parked out in front of Smith's homeby two employees. There is uncontroverted testimony byMrs. Smith that she was called at work by Mrs. Stooksseveral days later and told that there was a meeting at theSmith home and that she (Mrs. Stooks)was sorry that theSmith's had come to town. The explanation that Mrs.Stooks was checking on property owned by her is notpersuasive. The further contention that Mrs. Stooks wasnot an agent of the Respondent is also without merit.In addition to being a co-owner of the Respondentcompany, Mrs. Stooks was the wife and daughter-in-lawrespectivelyof the Respondent's chief officials.Herpresence in front of the Smith's home and her subsequenttelephone call to Mrs. Smith gave the distinct impressionthat she was acting for management in the surveillance ofunion activitiesof theemployees.Thisisparticularly truewhen considered in the context of the Respondent's otherunlawfulactsand its general hostility toward theorganization of its employees by the Union. For thisreason the Respondent must be held accountable for herconduct.Accordingly, I find that the Respondent didengage in surveillance of the meeting and the employees,and that this conduct further violated Section 8(a)(1) ofthe Act.C. TheAnti-Union PetitionThe General Counsel's amendment at the trial allegedthat the Respondent, by its agent Albay Paige, "aided,assisted,supported, encouraged and participated in thepreparation and circulation"of the antiunion petition.While the record does not support the extravagance of thislanguage, I find sufficient evidence to sustain a findingthat the Respondent was unlawfully involved in the matterof the antiunion petition. Although there is no doubt thatthe idea of an antiunion petition initiated with Harrison, itisequallyclearthattheRespondent's involvementthereafterwas unlawful.TheRespondent'sofficialsdisclaimed any knowledge of the petition until it wasforwarded to the Board and their attorney, but I havefound this to be disproven by their own testimony. Whenapproached by Harrison, Douglas Stooks was quick tocaution that he was not to know anything about thematter,at the same time,however,he clearly implied thatthe employees would not have to worry about legalexpenses incurred in securing advice regarding thepetition.Paige not only supplied Harrison with the namesand addresses of the parties to whom the petition was tobe sent and also supplied the envelopes for mailing them.The petition and envelopes were typed by one of theRespondent'ssecretaries in the office.Paige refused acopy of the petition, but indicated he could get it inanother manner.In these circumstances,it ismore thanapparent that the Respondent'sofficialsmade themselves"conveniently unaware"of the existence and circulation ofthe antiunion petition in order to avoid the very chargeleveled at themby the General Counsel.The Elastic StopNut Corp v N L R.B142F.2d 371, 379 (C.A. 8);American Smelting& Refining Co v. N LR.B128 F.2d345,346 (C.A. 5). I find thatby so doing, theRespondent's officials actively interfered with the rights ofthe employees to select their bargaining representative.This conduct constitutes another violation of Section8(a)(1) of the Act.D. TheReductionof Shaw's HoursOther than Shaw's statement that Paige told him tostart his workday an hour later than normal, there is noevidence to support the allegation that his hours were infact changed. The General Counsel -did not introduceShaw's timecards to show that he punched in at a laterhour, nor did Shawindicateby his testimony that hevaried his starting time. Indeed, the evidence indicatesthat he continued to come in earlier than the otheremployees in order to mix the glue needed for theproductionwork.Ifind,therefore,thatthereisinsufficient evidence to support a finding . that Shaw'sworking hours were reduced on February 3, and Irecommend dismissal of this allegation in the complaint.E. The Exclusion of Shaw and SmithWhen theantiunionemployees prevented Smith andShaw from entering the Respondent's plant on March 12to commence work that they engaged in unlawful conductforwhich the Respondent must be held accountable.Douglas Stooks not only encouraged the employees to barShaw and Smith from the plant, but he also conceived theidea and sought to persuade more employees to join thefivewho were present during that incident. Indeed, hishostility toward the two activeunionsupporters was sogreat that he even attempted to convince employee Clarkto file afalse criminalcharge against Smith It is wellestablished in the law that the right to discharge anemployee rests solely with the employer, and this rightcannot be delegated or surrendered to any group ofemployees.When an employer allows or incites a group ofemployees to exericse this right on his behalf, by excludingother employees who differ with them regarding unionmatters, such conduct amounts to a constructive dischargeof the excluded employees and violates Section 8(a)(3) ofthe Act.Brewton Fashions, Inc v. N.L.R.B,361 F.2d 8(C.A. 5), cert. denied 385 U.S.842;N L.R.B. v. Fred P.Weissman Co.,170 F.2d 952 (C.A.6);Altamont ShirtCorporation,131NLRB 112'. Cf.La Cross Company,143NLRB 1005, affd. 344 F.2d 171 (C A.D C.). Respondentmakesmuch of the fact in its brief that no violenceoccurred during this incident. This argument misses themark however, because the cases do not rest upon the factthat there was violence, but rather that the employersurrenderedhisrightand power to employ withoutdiscriminationtoagroupofantiunionorunionemployees, as the case may be, who in turn discriminatedagainstemployees who did not share their view.BrewtonFashions, Inc., supraIn these circumstances, I find thatSmith and Shaw were constructively discharged by theRespondent in violation of Section 8(a)(3) of the Act whentheywerebarredfrom the plant by theantiunionemployees. AMERICANDOORCOMPANY, INC.45F.The Termination of Shaw and SmithHaving been unlawfully prevented from working onMarch 12, Smith and Shaw retained the status ofemployees when they attempted to resume work on March14.Thus when Wallace Stooks, Jr., accosted Shaw at hiswork station he was perpetuating the unlawful conductwhich had occurred previously. Although there was muchtestimony on the part of the Respondent's witnesses thatShaw was the aggressor during this altercation, I find thatShaw was grabbed and shoved away from the machinebeforehe struck Stooks. The fact that Shaw wassubsequently convicted of assault in no way alters thisfinding.Both Shaw and Smith where ejected from theplant by Wallace Stooks, Jr., and Sr., and subsequentlyissued letters of termination citing the same reasons; i.e ,creating a disturbance in the plant. The stated reasonbecomes suspect as to Smith who was not involved in thealtercation and was not in the area where Stooks andShaw were fighting. Thus it is manifestly evident, in thisrecord that the Respondent was not prepared to allowSmith or Shaw to return to work under any circumstancesafter they had been unlawfully excluded by the antiunionemployees. For this reason I find that both Smith andShaw were unlawfully discharged by the Respondent onMarch 14 in violation of Section 8(a)(3) of the Act.19G. The Refusal To BargainThe Respondent argues that it was under no obligationto recognize and bargain with the Union because theauthorization cards were invalid at the time of the requestfor recognition, and because the unit was inappropriate.Taking these arguments in inverse order, I find that theUnion did request recognition for an appropriate unit.When the Union representatives met with Douglas Stooks,Krimmel claimed to have cards from a majority of theemployees. There was no contention by Stooks at thattime that the unit was inappropriate, but rather, that theshop was too small for a union and that there would neverbe a union in the plant as long as his father was alive. Theissue of the appropriateness of the unit was not raiseduntil the Respondent filed an answer in these proceedings.In addition, the representation petition filed on the dayafter the demand described the unit as:Allproductionandmaintenance employees of theemployer'splantlocatedinBellevue,Michigan,excludingallprofessional, technical,officeclerical,plant clerical, truckdrivers, guards and supervisors asdefined in the Act.Thus the unit was clearly identified by the petition as wellasby the verbal request for recognition. In thesecircumstances, I find that the Union did make a validdemand for recognition as the collective-bargainingrepresentative of the employees in an appropriate unit asrequired by Section 9(b) of the Act, and the Respondent'scontention belatedly raised by its answer must be rejected.J.H. Rutter-Rex Mfg. Co.,164 NLRB No. 10.The argument that the authorization cards are invalidbecause the signatures were obtained by representing thatthe cards were solely for the purpose of securing anelection is not supported by the evidence in this record.The authorization cards wereclear and unambiguous ontheirface,anddesignatedtheUnion to be thecollective-bargainingagent of thesignor.2°Both Shaw andSmith informed the employees that the cards were for thepurpose of getting union representation in the plant, andin each instance, the employee either read the card beforesigningor kept the card for a period of time beforereturning it to the solicitors. Even the testimony of thethree employee witnesses (Shaffer, Lathamer and Swartz)testifiying for the Respondent fails to indicate that ShaworSmith represented the cards to be solely for thepurpose of having an election. As the Supreme Courtstated inN.L R.B v. Gissel Packing Co.,89 S.C. 1918,1936, in approving the Board'sCumberland Shoerule2"-[t]here is nothing inconsistentin handingan employee acard that says the signor authorizes the Union torepresent him and then telling him that the card willprobably be used firstto get an election."Therefore, Ifind that the authorization cards were valid designationsoftheUnionbytheemployeestobetheircollective-bargainingrepresentative.The refusal to recognize the Union and the subsequentpattern of extensiveunfairlabor practices clearly indicatethat the Respondent was not only rejecting the principle ofcollective bargaining, but wasalso seekingto completelyundermine and destroy the Union's majority support intheplant.Accordingly, I find that the Respondentviolated Section 8(a)(5) of the Act by refusingto bargainwith the Union as the representative designated by amajority of its employees.CONCLUSIONS OF LAW1.American Door Company, Inc., is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.By threatening employees with plant closure andremoval and loss of earnings in order to thwart theUnion's organizing campaign, the Respondent interferedwith, restrained, and coerced employees in the exercise ofrights guaranteed by Section 7 of the Act, and therebyengaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4.By surveilling employees while they were engaged inactivities on behalf of the Union, the Respondent engagedin further unlawful conduct in violation of Section 8(a)(1)of the Act.5.By giving assistance and support to an employeepreparingand circulating an antiunion petition, theRespondent interfered with the employees' right to freelyselect their bargaining representative and violated Section8(a)(1) of the Act.6.By causing antiunion employees to bar and excludethe leading employee union adherents from the plantpremises,Respondentconstructivelydischargedandexcluded employees in violation of Section 8(a)(3) of theAct.7.By unlawfully discharging employees Shaw andSmith because they were the leading proponents of theUnion, the Respondent has engaged in additional unlawfulconduct in violation of Section 8(a)(3) of the Act."The fact that there was a fight in the plant between Shaw and WallaceStooks, Jr , does not militate against a finding of a violation of Sec8(ax3), but it does have a bearing on the type of remedy to be offered tothis employee"See G C Exhs 4ta}(p)"CumberlandShoeCorporation,144 NLRB 1268, enfd. 351 F 2d 917(C A 6) 46DECISIONS OF NATIONAL LABOR RELATIONS BOARD8.The Respondent did not reduce the working hours ofemployee James Shaw, and thus did not violate Section8(a)(3) of the Act.9.By refusing to recognize and bargain with the Unionas the collective-bargaining representative designated by amajority of the employeesinanappropriate unit, theRespondent has engaged in unlawful conduct in violationof Section 8(a)(5) of the Act.10.Theaforesaidunfairlaborpracticesaffectcommerce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYPacking Co.,395 U.S. 575.As thenature and extent of the unfair labor practicesfound herein manifest an attitude of hostility directedtoward theverybasic purposes of the Act, and in order toprevent the commission of other unfair labor practices bytheRespondent,Irecommend a broad cease-and-desistorder.Barnwell Garment Company,Inc.,163 NLRB 51;N.L.R B.v.EntwistleMfg Co,120 F.2d 532, 536 (C.A4).Accordingly,upon the foregoing findings of fact andthe conclusions of law and upon the entire record in thiscase, pursuant to Section10(c) of the Act,Imake thefollowing:Having found that Respondent has engaged, and isengaging in certain unfair labor practices, I shallrecommend the issuance of an order that it cease anddesist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act. As I havefoundthattheRespondentunlawfullydischargedemployees Douglas Smith and James Shaw for engagingin activities on behalf of the Union, I recommend that theRespondent take the following affirmative action withregard to these two employeesWith respect to Smith, Irecommend that the Respondent offer him full andimmediate reinstatement to his former or substantiallyequivalent position without prejudice to his seniority orother rights and privileges, and make him whole for anylossof earnings suffered by reason of the unlawfuldischarge.Inmakingthisemployeewhole,theRespondent shall pay him a sum of money equal to thatwhich he would have earned as wages from the date of theunlawfuldischargetothedateoftheofferofreinstatement, less any net earnings during said period.Backpay shall be computed on a quarterly basis in themanner consistent with the Board policy described in F.W Woolworth Company,90 NLRB 289, with interestthereon at 6 percent per annum computed in the mannerset forth inIsis Plumbing & Heating Co ,138 NLRB 716.Because of the altercation with the son and brother ofRespondent's officials, I am of the opinion that thetraditionalreinstatementandthebackpayrecommendation for employee Shaw would be impracticaland unwise. However, in order to vindicate the publicinterestand to prevent the Respondent from profitingfrom its own unlawful conduct in connection with thisemployee, I am of the opinion that a modification of thetraditionalremedyiswarranted.Accordingly,Irecommend that the Respondent make this employeewhole for any loss of earnings suffered by reason of theunlawfuldischargeuntiltheemployee finds suitableequivalentemployment elsewhere.Backpay in thisinstance to be computed in the manner set forth above. Ifurther recommend that the Respondent preserve andmake available to the Board or its agents, uponreasonablerequest,allpertinentrecordsanddatanecessary to analyze and calculate the amount of backpaydue to these two employees, if any.Because of the extensive and pervasive nature of theunfair labor practices committed by the Respondentthereby precluding the holding of a fair and reliableelection, I further recommend that the Respondent ceaseand desist from refusing to recognize and bargain with theUnion as the collective-bargaining representative of theemployees in the unit found appropriate herein. Further,that the Respondent, upon request, bargain in good faithand, if an understanding is reached, embody suchunderstanding in a signed agreementN L R B v. GisselRECOMMENDED ORDERRespondent,AmericanDoorCompany,Inc.,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Interrogating employees about the extent of unionactivity in the plant and threatening employees with plantremoval and loss of earnings in the event that the unionbecomes the employees'bargaining representative.(b) Surveillance of employees while they are engaged inactivity on behalf of the Union(c)Encouraging or otherwise lending assistance toemployees who intend to circulate antiunion petitionsthroughout the plant.(d) Inciting or encouraging antiunion employees to barprounion employees from the plant premises.(e)Discriminatorily discharging employees because theyare supporters of the Union.(f)Refusing to recognize and bargain collectively withUnitedBrotherhoodofCarpentersandJoinersofAmerica,AFL-CIO,as the bargaining representative ofits employees concerning wages, rates of pay, hours, andother terms and conditions of employment in thefollowing appropriate unit:Allproductionandmaintenance employees at theBellevue,Michigan plant excluding all professional,technical,officeclerical,plant clerical, truckdrivers,guards and supervisors as defined in the Act.(g) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteedthem by Section7 of theNational Labor Relations Act,as amended.2.Takethe following affirmative action which I findwill effectuate the policiesof the Act:(a)Upon request,bargain collectivelywithUnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO,as the collective-bargaining representative ofthe employees in the unit found appropriate herein, andembody in a signed agreement any understanding reached.(b)Offeremployee Douglas Smith immediate and fullreinstatement to his former or substantially equivalentposition without prejudice to his seniority or other rightsand privileges previously enjoyed and make him whole forany loss of earnings he may have suffered by reason of thediscrimination against him in the manner set forth in thesection of this decision entitled"The Remedy."(c)Make employee James Shaw whole for any loss ofearningshemay have suffered because of thediscrimination against him in the manner set forth in thisdecision entitled "The Remedy."(d)Preserve and, upon request,make available to theBoard or its agents for examination and copying, allpayrollrecords,socialsecuritypaymentrecords, AMERICAN DOOR COMPANY, INC.timecards, personnel records and reports and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(e)Notify employee Douglas Smith if presently servingin the Armed Forces of the United States of his right tofull reinstatement upon application in accordance with theSelective Service Act and Universal Militar" Training andService Act, as amended, after discharge ft om the ArmedForces.(f)Post at its Bellevue,Michigan plant copies of theattached noticemarked "Appendix "_2 Copies of saidnotice on forms provided by the Regional Director forRegion 7, after being duly signed by the Respondent'sofficial representative, shall be posted immediately uponreceipt thereof, and be maintained for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(g)Notify the Regional Director for Region 7, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.23"In the event no exceptionsare filed as provided by Section 102 46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings,conclusions,recommendations,and RecommendedOrder hereinshall,asprovidedinSection102 48 oftheRules and Regulations, beadopted bythe Board and become its findings, conclusions and order, andall objections thereto shall be deemedwaived for all purposesIn the eventthat the Board'sOrder is enforcedby a judgmentof a United States CourtofAppeals,thewords in the notice reading "Postedby Order of theNationalLaborRelationsBoard"shallbe changedto read "Postedpursuant to a Judgmentof the United States Court of Appeals Enforcingan Order ofthe NationalLaborRelations Board ""In the eventthat thisRecommendedOrder is adopted by the Board,this provisionshall bemodified to read "Notifythe RegionalDirector forRegion 7,inwriting,within 10 days from the date ofthisOrder, whatstepsRespondenthas takento comply herewith "APPENDIXNOTICE TOEMPLOYEESPosted by Order of the National Labor RelationsBoard an Agency of the United States GovernmentAfter a trial in which both sides had the opportunity topresentevidence, the Trial Examiner found that weviolatedtheNationalLaborRelationsAct and hasordered us to inform our employees of their rights.The Act gives all emoloyees this right:To organize themselves to form, join, or helpunions,To bargain as a group through representatives oftheir own choosing,To engage in other concerted activities for thepurpose of collective bargaining or other mutual aidor protection, orTo refuse to do any or all of these thingsWe assure all of our employees thatWE WILL NOT question our employees concerningtheir knowledge of union activity in the plantWE WILL NOT engage in surveillance of our47employeeswhile theyare engagedin activities on behalfof the UnionWE WILL NOTtell our employees that we will moveour plant or reduce hours of employment because theyare representedby the Union.WE WILLNOT assist or encourage employees toprepare or circulate antiunion petitions throughout theplant.WE WILL NOTdiscriminate against employees byencouraging or attempting to persuade other employeesto bar them from our premises because said employeesare active on behalf of the Union.WE WILL NOTdischarge or otherwise discriminateagainst any employee in regard to hire or tenure ofemployment or any term or condition of employmentbecausehe is engaged in any concerted activityprotected by Section7 of the Act.WE WILLNOT refuse to bargain collectively withUnitedBrotherhood of Carpenters and Joiners ofAmerica,AFL-CIO,as the bargaining representative ofthe employeesin the following unit.All production and maintenance employees at ourBellevue,Michigan plant, excluding all professionaltechnical,office clerical, plant clerical,truckdrivers,guards and supervisors as definedin the Act.WE WILL NOT inany other manner interfere with,restrain,or coerce our employees in the exercise oftheir rights guaranteed under Section7 of the Act.WE WILLofferDouglas Smith immediate and fullreinstatement and will make him whole for any loss ofearnings hemay have suffered by reason of ourdiscrimination against him.WE WILL make whole James Shaw for any loss ofearnings hemay have suffered by reason of ourdiscrimination against him.WE WILLbargain collectively with the above union asthecollective-bargainingrepresentativeofouremployeesintheunitdescribed,andifanunderstanding is reached,we will sign a contract withthe Union.DatedByAMERICAN DOORCOMPANY(Employer)(Representative)(Title)Note.We will notify the above-named employee ifpresentlyservingintheArmed Forces of the UnitedStates to his right to full reinstatement upon applicationinaccordance with the Selective Service Act, and theUniversalMilitaryTraining Service Act, as amended,after discharge from the Armed Forces.Thisisanofficial notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to theBoard'sOffice,500 Book Building, 1249 WashingtonBoulevard,Detroit,Michigan 48226, Telephone 313-226-3200.